  Case 2:18-cv-09166-GW-MAA Document 127 Filed 10/23/20 Page 1 of 3 Page ID #:3658



 1 Michael R. Annis (pro hac vice)
   Mike.Annis@huschblackwell.com
 2 A. James Spung (pro hac vice)
   James.Spung@huschblackwell.com
 3 HUSCH BLACKWELLthLLP
   190 Carondelet Plaza, 6 Floor
 4 St. Louis, Missouri 63105
   314.480.1500 Telephone
 5 314.480.1505 Facsimile
 6 Michael Klebanov (pro hac vice)
   Michael.Klebanov@huschblackwell.com
 7 HUSCH    BLACKWELL LLP
   750 17th Street, NW, Suite 900
 8 Washington, D.C. 20006
 9 Eric Y. Kizirian
   Eric.Kizirian@lewisbrisbois.com
10 LEWIS BRISBOIS      BISGAARD & SMITH LLP
   633 West 5th Street
11 Los Angeles, CA 90071
   213.580.3981 Telephone
12 213.250.7900 Facsimile
13 Attorneys for Defendant
14
15                            UNITED STATES DISTRICT COURT
16                           CENTRAL DISTRICT OF CALIFORNIA
17   RICHARD SOTELO, on behalf of          Case No. 2:18-cv-09166-GW-MAA
     himself and all others similarly
18   situated,
                                           Hon. George H. Wu
19              Plaintiff,
                                           DEFENDANT RAWLINGS
20        vs.                              SPORTING GOODS COMPANY,
                                           INC.’S NOTICE OF MOTION AND
21   RAWLINGS SPORTING GOODS               MOTION TO STRIKE THE
     COMPANY, INC.                         REPORT AND TESTIMONY OF
22                                         STEFAN BOEDEKER
                Defendant.                 Date: December 3, 2020
23
                                           Time: 8:30 a.m.
24                                         Place: 9D
25
26
27
28
                                                                     2:18-cv-09166-GW-MAA
                     DEFENDANT RAWLINGS SPORTING GOODS COMPANY, INC.’S
     NOTICE OF MOTION AND MOTION TO STRIKE THE REPORT AND TESTIMONY OF STEFAN BOEDEKER
 Case 2:18-cv-09166-GW-MAA Document 127 Filed 10/23/20 Page 2 of 3 Page ID #:3659



 1         TO PLAINTIFF AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT on December 3, 2020, at 8:30 a.m., or as
 3   soon thereafter as the matter may be heard, in the United States District Court for
 4   the Central District of California, before the Hon. George H. Wu, Defendant
 5   Rawlings Sporting Goods Co., Inc. (“Rawlings”) will, and hereby does, move the
 6   Court for an order striking and excluding the written report and oral testimony of
 7   Mr. Stefan Boedeker on the grounds that the testimony he has provided does not
 8   meet Federal Rule of Evidence 702’s standards for admissibility of expert
 9   testimony. Pursuant to Local Rule 7-3, the parties met and conferred on October 15
10   and 19, 2020 regarding this Motion.
11         This Motion is based on this Notice of Motion and Motion and the
12   accompanying Memorandum of Points and Authorities.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2                            2:18-cv-09166-GW-MAA
                       DEFENDANT RAWLINGS SPORTING GOODS COMPANY, INC.’S
       NOTICE OF MOTION AND MOTION TO STRIKE THE REPORT AND TESTIMONY OF STEFAN BOEDEKER
 Case 2:18-cv-09166-GW-MAA Document 127 Filed 10/23/20 Page 3 of 3 Page ID #:3660



 1
                                       Respectfully submitted,
 2   Dated: October 23, 2020
 3
 4                                    By: /s/ Michael R. Annis
 5                                     Michael R. Annis (pro hac vice)
 6                                     Mike.Annis@huschblackwell.com
                                       A. James Spung (pro hac vice)
 7                                     James.Spung@huschblackwell.com
                                       HUSCH BLACKWELLthLLP
 8                                     190 Carondelet Plaza, 6 Floor
                                       St. Louis, Missouri 63105
 9                                     314.480.1500 Telephone
                                       314.480.1505 Facsimile
10                                     Michael Klebanov (pro hac vice)
11                                     Michael.Klebanov@huschblackwell.com
                                       HUSCH    BLACKWELL LLP
12                                     750 17th Street, NW, Suite 900
                                       Washington, D.C. 20006
13                                     202.378.2300 Telephone
                                       202.378.2319 Facsimile
14                                     Eric Y. Kizirian
15                                     Eric.Kizirian@lewisbrisbois.com
                                       LEWIS BRISBOIS      BISGAARD & SMITH LLP
16                                     633 West 5th Street
                                       Los Angeles, CA 90071
17                                     213.580.3981 Telephone
                                       213.250.7900 Facsimile
18
19                                     Attorneys for Defendant Rawlings
                                       Sporting Goods Company
20
21
22
23
24
25
26
27
28
                                             3                          2:18-cv-09166-GW-MAA
                       DEFENDANT RAWLINGS SPORTING GOODS COMPANY, INC.’S
       NOTICE OF MOTION AND MOTION TO STRIKE THE REPORT AND TESTIMONY OF STEFAN BOEDEKER
